Appellant was convicted of the theft of cattle, and his punishment assessed at confinement in the penitentiary for a term of two years.
Appellant complains of the court overruling his motion for continuance for the want of the testimony of Berry and Palmer. The indictment was filed October 5, 1897, and October 20, 1897, subpoenas were issued for both of said witnesses, and returned properly served. Both witnesses were absent at the spring term, 1898, of the court. On August 16, 1898, alias subpoenas were issued, and returned "Not found" in Hill County; the witness Palmer being in Bosque County, and Berry's residence unknown. Defendant states that he expected to prove by the witness Palmer that when appellant was first approached with reference to the stolen property, and called upon to give an explanation of his possession, he stated to witness that he had bought the property from one Dave McBride, who was then present attending court and subpoenaed by defendant as a witness in his behalf, and, as he alleged, would testify that defendant did not buy said property from him; and that the State expects to show by some witness that at and about the time, or a little while previous to the explanation made to said Palmer, this appellant told said witness (whose name is John Doyle), and who is now present, that he (defendant) bought the property *Page 207 
from one Franklin; that it is not true that he bought the property from such person, and not true that he did so tell said witness Doyle. By the witness Berry defendant expects to prove that said Berry was present when defendant bought the property from said McBride; that defendant paid said McBride for the same, as above stated; that said purchase was made in the southwest part of Hill County, two and one-half months before defendant was arrested for the alleged offense with which he is charged. We do not think the application shows diligence to obtain the testimony of either of said witnesses. Nor is their testimony probably true, in the light of the record before us. Therefore we do not think the court erred in overruling the application for continuance. He also complains of the court excluding as evidence the subpoena issued on October 20, 1897, for the witnesses J.R. Palmer and M.E. Berry, and the return of the sheriff thereon, showing that said Berry was served on October 20, 1897; and said Palmer on October 25, 1897. There was no error on the part of the court in excluding this evidence.
Appellant complains of the court's charge wherein he instructs the jury that, if they believe from the evidence defendant won the animal at a game of cards, then they must acquit him, because there was no evidence that defendant won said animal at a game of cards, and hence there was no such issue in the case, and the jury were not required, under the evidence, to believe that defendant won the animal at a game of cards. We think the evidence raised this issue; and the court, in a subsequent portion of the charge, instructed the jury on reasonable doubt, so the charge taken as a whole, in this regard, was proper. He also complains of the refusal of the court to give his special charges to the effect that if the jury believed defendant won the animal in question in a game of cards, or if, from the evidence, the jury have a reasonable doubt as to whether he so won the animal, they should acquit. This charge, in substance, was given in the court's main charge, and hence there was no error in refusing it.
He also complains of the refusal of the following special charge: "You are instructed that in this case the burden of proof is on the State to establish the guilt of the defendant beyond a reasonable doubt, and this burden of proof rests on the State throughout the entire trial, and does not shift from the State to the defendant; and unless, from the evidence, you are satisfied beyond a reasonable doubt that defendant is guilty as charged, you will acquit him." This charge was, in substance, given by the court in the main charge, and it was not necessary to repeat it.
Appellant complains of the court's charge on circumstantial evidence, and the refusal of the court to give his requested charge on that subject. The court's charge on circumstantial evidence is erroneous. Henderson v. State, 14 Tex. 514; Smith v. State, 35 Tex.Crim. Rep.. But this case is not a case depending solely upon circumstantial evidence. In a theft case, where appellant swears, or proves by other witnesses, that he had possession of alleged stolen *Page 208 
property, but claims that same was obtained in a manner that would not be a violation of the law, this character and kind of evidence relieves the court of the necessity of charging the law of circumstantial evidence; in other words, it ceases to be a case depending upon circumstantial evidence. In Rodgers v. State, 36 Texas Criminal Reports, 564, the court said: "It is only in cases where the conviction is made to depend entirely upon circumstantial evidence that this phase of the law is required to be given. The facts adduced upon the trial show beyond any controversy that defendant killed the animal in question. This he admitted to the State's witness, and this he proved himself by his own witnesses, and there is no question of the fact that he was connected with the killing of the animal." Hayes v. State, 30 Texas Crim. App., 404; Adams v. State, 34 Tex.Crim. Rep.. Therefore, although the court's charge was erroneous, as contended by appellant, yet, this not being a case depending altogether upon circumstantial evidence, it was not incumbent on the court to charge thereon, and the error in the charge is thereby rendered harmless, and not calculated to prejudice the rights of appellant. The evidence amply supports the verdict of the jury and, no reversible error appearing in the record, the judgment is in all things affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.